DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, examiner acknowledges applicants’ claim of priority to Chinese Patent Application No. 201710617448.1, filed July 26, 2017.

Remarks
Claims 1 – 10 are currently pending

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harger, et al., U.S. PG-Pub. No. 2009/0089332 (hereafter, “Harger”), in view of Gehani, et al., U.S. PG-Pub. No. 2015/0347441 (hereafter, “Gehani”).

As to Claim 1, Harger discloses: an intelligent pushing method for related contents of newly-created entries, comprising steps of:
during the creation of a new entry in an entry structure, by an original entry search module of the non-volatile memory ([0040], referring to computer readable instructions stored on one or more computer readable storage media), searching, based on the new entry to be created and on an entry structured platform, an entry structure of an original entry the same as or similar to the new entry, the entry structured platform storing entry structures created by multiple users ([0052], with reference to Fig. 3, wherein data records are standardized to facilitate comparison between existing records and new records; and [0040], referring to operators of the system being human users); and
recommending, by an entry insertion module of the non-volatile memory and to a creator of the new entry ([0040], referring to computer readable instructions stored on one or more computer readable storage media and human users being operators of the system), all searched entry structures for the creator's selection, and inserting the selected entry structure in the created new entry ([0013], “…more detailed comparison may entail comparing each of the set of attributes of one record (e.g., an existing record) to the corresponding attribute in the other record (e.g., a new record) to generate a weight for that attribute. The weights for each of the set of attributes may then be summed to generate an overall weight which can then be compared to a threshold to determine if and how the two records should be linked.”).

Harger does not appear to explicitly disclose: transmitting instructions to a cloud server by a terminal device via a communication medium, the cloud server comprising one or more processors and a non-volatile memory storing instructions.

Gehani discloses: transmitting instructions to a cloud server by a terminal device via a communication medium, the cloud server comprising one or more processors and a non-volatile memory storing instructions ([0024], referring to the use of cloud infrastructure in communication with user terminals).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Harger and Gehani before him/her, to have modified the Identity Hub 32 and information sources 34, 36, and 38 of Harger (e.g., [0042]) with the use of cloud server technology from Gehani, to decentralize the stored data and facilitate redundant and consistent data retrieval.

As to Claim 2, Harger, as modified, discloses: wherein, in the process of inserting the selected entry structure in the created new entry, the selected entry structure is edited by an edition unit, the edition comprising deletion and addition of the entry structure, and adjustment of a logical relationship among entries (Harger, [0050], referring to the standardization of record attributes, such standardization including tokenizing and editing the record attributes; [0014], referring to the identification of relationships between data records).

As to Claim 3, Harger, as modified, discloses: during the creation of a new entry in an entry structure, by a synthetic entry recommendation module, searching, based on the new entry to be created and on the entry structured platform, an entry structure of a synthetic entry the same as or similar to the new entry (Harger, [0050], referring to standardization and comparison of records for similarities and matches), the entry structured platform storing entry structures created by multiple users and entry structures of the synthetic entries, multiple similar original entry structures being combined into an entry structure of a new synthetic entry; and inserting, by the entry insertion module, the searched entry structure of the synthetic entry in an entry structure of the new entry (Harger, [0051], referring, by example, to the synthesis of “IBM” from “I.B.M.”, etc.).

As to Claim 4, Harger, as modified, discloses: wherein, in the process of inserting the searched entry structure of the synthetic entry in the entry structure of the new entry, the entry structure of the synthetic entry is edited by the edition unit, the edition comprising deletion and addition of the entry structure, and adjustment of a logical relationship among entries (Harger, [0050], referring to the standardization of record attributes, such standardization including tokenizing and editing the record attributes; [0014], referring to the identification of relationships between data records).

As to Claim 5, Harger, as modified, discloses: wherein, based on the conversion from the entry structures to texts and a cosine similarity based on the texts, multiple similar original entry structures are automatically combined into an entry structure of a new synthetic entry (Harger, [0049], referring to the comparison on entity names, and the use of algorithms to perform name comparison to determine textual similarity).

As to Claim 6, Harger discloses: an intelligent pushing system for related contents of newly-created entries, comprising:
an original entry search module configured to, during the creation of a new entry in an entry structure, search, based on the new entry to be created and on an entry structured platform, an entry structure of an original entry the same as or similar to the new entry, the entry structured platform storing entry structures created by multiple users ([0052], with reference to Fig. 3, wherein data records are standardized to facilitate comparison between existing records and new records; and [0040], referring to operators of the system being human users); and
an entry insertion module configured to recommend, to a creator of the new entry, all searched entry structures for the creator's selection and insert the selected entry structure in the created new entry ([0013], “…more detailed comparison may entail comparing each of the set of attributes of one record (e.g., an existing record) to the corresponding attribute in the other record (e.g., a new record) to generate a weight for that attribute. The weights for each of the set of attributes may then be summed to generate an overall weight which can then be compared to a threshold to determine if and how the two records should be linked.”).

Harger does not appear to explicitly disclose: a terminal device, the terminal device comprising an application-specific integrated circuit; and a cloud server coupled to the terminal device via a communication medium, the cloud server comprising one or more processors and a non-volatile memory storing instructions, wherein: the instructions, when executed, cause the one or more processor to receive instructions from the terminal device via the communication medium.

Gehani discloses: a terminal device, the terminal device comprising an application-specific integrated circuit; and a cloud server coupled to the terminal device via a communication medium, the cloud server comprising one or more processors and a non-volatile memory storing instructions, wherein: the instructions, when executed, cause the one or more processor to receive instructions from the terminal device via the communication medium ([0024], referring to the use of cloud infrastructure in communication with user terminals).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Harger and Gehani before him/her, to have modified the Identity Hub 32 and information sources 34, 36, and 38 of Harger (e.g., [0042]) with the use of cloud server technology from Gehani, to decentralize the stored data and facilitate redundant and consistent data retrieval.

As to Claim 7, Harger, as modified, discloses: wherein the entry insertion module comprises: an edition unit configured to edit the selected entry structure, the edition comprising deletion and addition of the entry structure and adjustment of a logical relationship among entries (Harger, [0050], referring to the standardization of record attributes, such standardization including tokenizing and editing the record attributes; [0014], referring to the identification of relationships between data records).

As to Claim 8, Harger, as modified, discloses: a synthetic entry recommendation module configured to, during the creation of a new entry in an entry structure, search, based on the new entry to be created and on the entry structured platform, an entry structure of a synthetic entry the same as or similar to the new entry (Harger, [0050], referring to standardization and comparison of records for similarities and matches),, the entry structured platform storing entry structures created by multiple users and entry structures of the synthetic entries, multiple similar original entry structures being combined into an entry structure of a new synthetic entry; and the entry insertion module is further configured to insert the searched entry structure of the synthetic entry in an entry structure of the new entry (Harger, [0051], referring, by example, to the synthesis of “IBM” from “I.B.M.”, etc.).

As to Claim 9, Harger, as modified, discloses: the edition unit is further configured to edit the synthetic entry structure to be inserted, the edition comprising deletion and addition of the entry structure and adjustment of a logical relationship among entries (Harger, [0050], referring to the standardization of record attributes, such standardization including tokenizing and editing the record attributes; [0014], referring to the identification of relationships between data records).

As to Claim 10, Harger, as modified, discloses: wherein, based on the conversion from the entry structures to texts and a cosine similarity based on the texts, multiple similar original entry structures are automatically combined into an entry structure of a new synthetic entry (Harger, [0049], referring to the comparison on entity names, and the use of algorithms to perform name comparison to determine textual similarity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167